  Case 19-03198-hdh Doc 5 Filed 03/18/20           Entered 03/18/20 10:06:06         Page 1 of 4




JEFFREY R. SECKEL
Texas Bar Number 17973200
MCGUIRE CRADDOCK STROTHER PC
2501 North Harwood, Suite 1800
Dallas, Texas 75201
T: (214) 954-6816
F: (214) 954-6850
JSeckel@mcslaw.com
COUNSEL FOR JAMES W. CUNNINGHAM
CHAPTER 7 TRUSTEE


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IN RE:                                                §      CHAPTER 7
                                                       §
 GLOBAL MOLECULAR LABS, LLC                            §      CASE NO. 17-34618-HDH-7
                                                       §      (Jointly Administered)
          Debtor.                                      §
                                                       §
 JAMES W. CUNNINGHAM, CHAPTER 7 TRUSTEE                §
 FOR GLOBAL MOLECULAR LABS, LLC,                       §
                                                       §
          Plaintiff,                                   §
 V.                                                    §      ADVERSARY NO. 19-03198-HDH
                                                       §
 LIBERTY MUTUAL GROUP INC. A/K/A LIBERTY               §
 MUTUAL AND LIBERTY MUTUAL MANAGED                     §
 CARE LLC F/K/A LIBERTY MUTUAL MANAGED                 §
 CARE, INC.,                                           §
                                                       §
          Defendants.                                  §


                         PLAINTIFF’S MOTION FOR CONTINUANCE
                           OF TRIAL AND PRETRIAL DEADLINES


        Plaintiff, James W. Cunningham, Chapter 7 Bankruptcy Trustee for Global Molecular

Labs, LLC (the “Trustee”), files this Motion for Continuance. In support of the Motion, the Trustee

respectfully shows the Court as follows:



PLAINTIF’S MOTION FOR CONTINUANCE                                           Page 1 of 4
5107267v.1 4182/0008
  Case 19-03198-hdh Doc 5 Filed 03/18/20             Entered 03/18/20 10:06:06          Page 2 of 4




        1.       Plaintiff, James W. Cunningham, Chapter 7 Bankruptcy Trustee for Global

Molecular Labs, LLC (the “Trustee”), filed the Complaint in the above captioned proceeding on

November 12, 2019.

        2.       Summons was issued LIBERTY MUTUAL GROUP INC. A/K/A LIBERTY MUTUAL AND

LIBERTY MUTUAL MANAGED CARE LLC F/K/A LIBERTY MUTUAL MANAGED CARE, INC. (“Liberty

Mutual” or “Defendants”), on November 13, 2019. The Court also entered an initial scheduling

order on the same date (Document No. 3).

        3.       Since being served, Liberty Mutual as not filed a response to this adversary.

Liberty Mutual was in contact with counsel for the Trustee to request additional time to file their

response.

        4.       The Court then issued its Report and Recommendation in the matter of James W.

Cunningham, Chapter 7 Trustee for Global Molecular Labs, LLC v. Aetna Health, Inc. and Aetna

Medicaid Administrators, LLC, Adversary No. 19-03144 in which the Court recommended that

the district court withdraw the reference.

        5.       It is unknow if Liberty Mutual intends to file a motion to withdraw the reference in

this case. In addition, the parties will need additional time to prepare this case for trial. Therefore,

Trustee requests that the Court grant a continuance in this matter. Trustee submits that the parties

will submit a proposed scheduling order after the district court decides whether to grant the motion

to withdraw the reference in this case.

        6.       This is the Trustee’s first request for continuance and is not intended for the

purposes of delay.




PLAINTIF’S MOTION FOR CONTINUANCE                                              Page 2 of 4
5107267v.1 4182/0008
  Case 19-03198-hdh Doc 5 Filed 03/18/20             Entered 03/18/20 10:06:06          Page 3 of 4




        WHEREFORE, Trustee respectfully requests the grant a continuance of the trial date and

all pretrial deadlines in this case until the U. S. District Court has responded to this Court’s Report

and Recommendation on the withdrawal of the reference in the Adversary No. 19-03144

Cunningham v Aetna and that the Court grant such other and further relief as the Court deems

appropriate under the circumstances.


Dated: February 12, 2020

                                                       Respectfully Submitted,


                                                       /s/ Jeffrey R. Seckel       [2020-03-18]
                                                       JEFFREY R. SECKEL
                                                       Texas Bar Number 17973200
                                                       MCGUIRE, CRADDOCK & STROTHER, P.C.
                                                       2501 North Harwood, Suite 1800
                                                       Dallas, Texas 75201
                                                       T: (214) 954-6807
                                                       F: (214) 954-6850
                                                       JSeckel@mcslaw.com
                                                       COUNSEL FOR JAMES W. CUNNINGHAM
                                                       CHAPTER 7 TRUSTEE

                              CERTIFICATE OF CONFERENCE

       On March 18, 2020, is unable to compliance with Local Bankruptcy Rule 7007-1(a), the
undersigned counsel is unable to confer with counsel for the Liberty Mutual as they have not made
an appearance, accordingly Jeffrey Seckel as counsel for the Trustee is unable to say if Liberty
Mutual is in agreement or not with the relief request in this motion.

                                                              /s/ Jeffrey R. Seckel    [2020-03-18]
                                                             JEFFREY R. SECKEL




PLAINTIF’S MOTION FOR CONTINUANCE                                              Page 3 of 4
5107267v.1 4182/0008
  Case 19-03198-hdh Doc 5 Filed 03/18/20         Entered 03/18/20 10:06:06         Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 18th day of March, 2020, a true and correct
copy of the foregoing document was filed with the Court and served electronically upon those
parties and/or their counsel of record registered to receive electronic notice via the Court’s
CM/ECF system or via First Class mail with postage prepaid on the following parties:

Liberty Mutual Group Inc. a/k/a Liberty Mutual
c/o Corporation Service Company d/b/a CSC – Lawyers Incorporating
Service Company, Registered Agent
211 E. 7th Street, Suite 620
Austin, TX 78701-3218

Liberty Mutual Managed Care LLC f/k/a Liberty Mutual Managed Care, Inc.
c/o Corporation Service Company d/b/a CSC – Lawyers Incorporating
Service Company, Registered Agent
211 E. 7th Street, Suite 620
Austin, TX 78701-3218

DEFENDANTS

                                                          /s/ Jeffrey R. Seckel   [2020-03-18]
                                                         JEFFREY R. SECKEL




PLAINTIF’S MOTION FOR CONTINUANCE                                         Page 4 of 4
5107267v.1 4182/0008
